DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
 	In claims 11-20, there are several numberings that identify a third or fourth of something without reciting the first or second of the same item.  For example, a third and fourth mode, time, speed and grammage.  The Examiner understood these references consistent with the specification and in a manner helpful to expeditious examination. There was no confusion as to whether there was an implicit recitation of the first and second of these items as well – as there was not.
  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: A search of the prior art did not find a sheet feeding apparatus comprising: a stacking portion, feeding member, conveyance member, and separation member as claimed using a driving source configured to drive the supporting portion such that the rotary feeding member moves between the claimed positions while a control unit controls the driving source between the two claimed modes, each as depicted in the respective independent claim.  
Portions of the claim were found in the prior art.  For example, Morita et al. US 2010/0148423 which teaches different multi modal control of a similar structure, and JP 2017-222474 which teaches portions of the control for efficient sheet return of a multifed sheet to the supply tray. Yet, none of the prior art was found to teach the claims in their entirety.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653